Title: To John Adams from Hendrick W. Gordon, 12 July 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston 12th July. 1813

I do myself the pleasure to enclose for your perusal, a letter which I recd from the Hon Mr Calhoun, a member of Congress from So. Carolina.
I have had the honor of holding a correspondence with this Gentleman for some time, and from what I can learn, he stands high in the estimation of both parties, as it respects his talents & integrity.
Captain Story I find will not be able to get away ‘till next Sunday—the vessel in which he is to go in not being ready—please to say to Judge Adams, that if his letters are here by Fridays mail, they shall go with yours—
I am much obliged to you,  name to my letters of recommendation, subscribed a few days since
I am Dear Sir, / with great respect, / Your Most Obedient Servant


H W Gordon.